Determination of this appeal withheld and ease remitted to Erie County Court for a hearing and determination in accordance with memorandum. Memorandum: The written, unsigned statement and oral admissions of defendant were received in evidence without objection of counsel. The Trial Judge, however, charged the jury that the issue of the voluntariness of these matters was for its determination. Under these circumstances the case must be "remitted to Erie County Court for a hearing and determination of the question of the voluntariness of the admissions (Jackson v. Denno, 378 U. S. 368; People v. Huntley, 15 N Y 2d 72). At such hearing the defendant and the People are to be permitted to put into evidence additional proof on the issue of voluntariness if either side should so desire. The hearing should be held before the court alone, without a jury, and in rendering its decision the court shall make specific findings of fact and conclusions of law. (Appeal from judgment of Erie County Court, convicting defendant of violation of section 1751 (subd. 3, par. [a]) of the Penal Law, possession of narcotics.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Veeehio, JJ.